DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 7 is objected to because the word “Wherein” is capitalized in the body of the sentence.  The capitalization in the unusual location may cause confusion when a claim is published.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 5 state(s), “wherein a minimum number of discrete positions in the second dimension is greater than or equal to 3”  However, the preceding claim 4, on which claim 5 depends, states “wherein a minimum number of discrete positions N.sub.Pos,2D in the second dimension is defined by a number of rows of receiving antennas N.sub.RxANT in accordance with N.sub.Pos,2D.greater than/equal to..squareroot.N.sub.RxANT”    The “minimum number” cited in claim 4 can be greater than “3” cited in claim 5, therefore, claim 5 does not always further limit claim 4.  Because claim 5 can broaden the numerical range of claim 4, claim 5 is an improper dependent claim.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 6 – 8, and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintermantel, M., U. S. Patent Application Publication 2011/0080314 (“Wintermantel”).
Regarding claim 1, Wintermantel teaches:
(Currently Amended) A device for determining the position of objects in two-dimensional space having a first dimension and a second dimension, the direction vector of which is orthogonal to the direction vector of the first dimension, the device comprising: (Wintermantel, figure 13, paragraph 0094-0095, “Embodiment 4 According to FIG. 13 [0094] For all the embodiments considered so far it was only possible to measure the azimuth angle of objects… [0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that a radar can determine the azimuth (i.e. first dimension) and elevation (i.e. second dimension) of an object).

    PNG
    media_image1.png
    814
    550
    media_image1.png
    Greyscale

at least one transmitter having at least one transmitting antenna, and an imaging receiver circuit having at least one receiving antenna array having rows of receiving antennas for scanning the first dimension through digital beamforming, wherein the receiving antenna array has a linear array, a sparse array or an array with an enlarged aperture, and (Wintermantel, figure 1 and 13, paragraph 0058-0060, “[0058] Via the multiplexers 1.3 and 1.4 in each case one of the two transmitter antennas and one of the 4 receiver antennas can be selected. [0060] Via the frequency ramps the 8 combinations of the 2 transmitter and 4 receiver antennas are periodically repeated in the order TX0/RX0, TX0/RX1, TX0/RX2, TX0/ RX3, TX1/RX0, TX1/RX1, TX/RX2 and TX/RX3,”; that the multiple TX and multiple RX can be multiplexed to provide multiple pairs of TX/RX for processing; as can be seen in figures 1 and 13, the TX and RX antennas are arranged with linear elements
wherein the rows of receiving antennas of the receiving antenna array of the receiver circuit are arranged linearly in the first dimension in accordance with a curve function or in accordance with the contour of a two-dimensional geometric object and are spread out in the second dimension. (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that the multiple RX antenna phase centers are linearly and equally spaced in the up/down to determine the first dimension; that the RX antennas are offset in the vertical to determine the second dimension. Note: Applicant’s specification defines a “curve” as a first dimension, or a line).
Regarding claim 2, Wintermantel teaches (Currently Amended) The device as claimed in claim 1, wherein the rows of receiving antennas of the receiver circuit are arranged as a straight line, triangle, sawtooth, or sinusoidally in the first dimension, or wherein the rows of receiving antennas of the receiver circuit are arranged as a rectangle, circle, or ellipse in the first dimension. (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that the multiple RX antenna phase centers are linearly and equally spaced in the up/down to determine the first dimension; that the RX antennas are offset in the vertical to determine the second dimension; that the RX antennas in figure 13 are arranged in a sawtooth in two dimensions).
Wintermantel teaches (Currently Amended) The device as claimed in claim 1, wherein phase centers of the rows of receiving antennas of the receiver circuit are arranged in a non-regular pattern in the second dimension. (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that the multiple RX antenna phase centers are linearly and equally spaced in the up/down to determine the first dimension; that the RX antennas are offset in the vertical to determine the second dimension, that the RX antennas in figure 13 are arranged in a sawtooth (i.e. non-regular) in two dimensions).
Regarding claim 6, Wintermantel teaches (Currently Amended) The device as claimed in claim 1, wherein the receiving antenna array of the receiver circuit is able to be enlarged by at least two switchable transmitting antennas through multiple input multiple output on transmissions (MIMO-on-Tx) to form a virtual receiving antenna array having a number of virtual elements N.sub.RxVirt > N.sub.RxANT, wherein N.sub.RxANT is a number of receiving antennas. (Wintermantel, figure 1 and 13, paragraph 0058-0060, “[0058] Via the multiplexers 1.3 and 1.4 in each case one of the two transmitter antennas and one of the 4 receiver antennas can be selected. [0060] Via the frequency ramps the 8 combinations of the 2 transmitter and 4 receiver antennas are periodically repeated in the order TX0/RX0, TX0/RX1, TX0/RX2, TX0/ RX3, TX1/RX0, TX1/RX1, TX/RX2 and TX/RX3,”; that the multiple TX and multiple RX can be multiplexed to provide multiple pairs of TX/RX for processing; as can be seen in figures 1 and 13, the TX and RX antennas are arranged with linear elements; that the number of pairs (i.e. N.sub.RxANT, or virtual receivers) is greater than just the number of receiver (i.e. RxANT)).
Regarding claim 7, Wintermantel teaches (Currently Amended) The device as claimed in claim 6, wherein in the second dimension phase centers of the transmitting antennas are identical, or Wherein in the second dimension the phase centers of the transmitting antennas are different and an additional offset is formed in the virtual receiving antenna array. (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that the multiple RX antenna phase centers are linearly and identically spaced in the up/down in the first and second dimensions).
Regarding claim 8, Wintermantel teaches (Currently Amended) A radar comprising the device as claimed in claim 1, wherein the radar is selected from the group consisting of a frequency-modulated CW radar, a digitally modulated radar, and a pulse radar. (Wintermantel, paragraph 0060, “[0060] So that the distance of objects can be measured, - as is shown in FIG. 2- the frequency of the high frequency oscillator and thus of the transmission signals is changed very quickly in linear manner (in 8 .micro.s by 187.5 MHz); this is referred to as a frequency ramp. [0063] Then via the 256 sampled values of each frequency ramp a Discrete Fourier Transformation (DFT) in form of a Fast Fourier Transformation (FFT) is formed. … Each of the discrete frequency supporting points j of the DFT corresponds to a distance r and can, therefore, analogue to pulse radars also be called a distance gate;”; that a radar can use frequency ramps for detection (i.e. FMCW), that sampling a frequency ramp in 256 sampled values is equivalent to using a 256 time multiplexed pulse radar).
Regarding claim 10, Wintermantel teaches (Currently Amended) The device as claimed in claim 1, wherein the at least one transmitting antenna and the imaging receiver circuit are operable in a frequency range of 1 GHz to 300 GHz. (Wintermantel, paragraph 0135, “[0135] It should still be mentioned that the above antenna assemblies for remote range sensors always comprise two transmitter antennas on the outside and thereby the effective aperture of the sensor can be nearly doubled in relation to its width- by means of this also in the 24 GHz-range sensors for long-reach functions with an acceptable sensor size can be realized.”; that a radar can operate at 24 GHz, or between 1 and 300 GHz).
Wintermantel teaches:
(Currently Amended) A method for determining the position of objects in two- dimensional space having a first dimension and a second dimension, using a device as claimed in claim 1, the method comprising: (Wintermantel, figure 13, paragraph 0094-0095, “Embodiment 4 According to FIG. 13 [0094] For all the embodiments considered so far it was only possible to measure the azimuth angle of objects… [0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that a radar can determine the azimuth (i.e. first dimension) and elevation (i.e. second dimension) of an object).
transmitting a radar signal using the at least one transmitting antenna receiving a signal using the imaging receiver circuit having the at least one receiving antenna array for scanning the first dimension, digitizing the signal data, (Wintermantel, figure 2 & 13, paragraph 0060, “[0060] So that the distance of objects can be measured, - as is shown in FIG. 2- the frequency of the high frequency oscillator and thus of the transmission signals is changed very quickly in linear manner. Via the frequency ramps the 8 combinations of the 2 transmitter and 4 receiver antennas are periodically repeated in the order TX0/RX0, TX0/RX1, TX0/RX2, TX0/RX3, TX1/RX0, TX1/RX1, TX/RX2 and TX/RX3, wherein before each frequency ramp the respective next combination is selected. [0062] During each frequency ramp the received signal is sampled in each case 256 times at the A/D converter at the distance of 25 ns (i.e. with 40 MHz) (see FIG. 2).”; that both embodiments of figure 2 and 13 have radar transmitters, receivers, and A/D converters).
carrying out a range fast Fourier transform (FFT) and/or a velocity FFT and digital beamforming; detecting an object and determining a position of the object. (Wintermantel, figure 3, paragraph 0063, “[0063] Then via the 256 sampled values of that the sampled data is processed using FFT to find the ranges of different objects).
Regarding claim 12, Wintermantel teaches (Currently Amended) The method as claimed in claim 11, wherein the object is detected with respect to the in the first dimension and the position of the object is determined with respect to the second dimension. (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that the multiple RX antenna phase centers are linearly and equally spaced in the up/down to determine the first dimension; that the RX antennas are offset in the vertical to determine the second dimension).
Regarding claim 13, Wintermantel teaches (Currently Amended) The method as claimed in claim 11, wherein upon successful detection of the object in the first dimension, the position of the object is is subsequently determined using beamforming for a plurality of beams in the second dimension. (Wintermantel, paragraph 0108, “[0108] The represented approach for the measurement and/ or estimation of elevation angles can be interpreted also in such a way that into the digital beam formation for the azimuth angle a mono-pulse method for the elevation angle is incorporated (mono-pulse method means that by phase comparison of two offset antennas (groups) an angle is determined).”; that beamforming can be used in the azimuth and elevation to determine position of an object).
Wintermantel teaches (Currently Amended) The method as claimed in claim 11, wherein upon successful detection of the object in the first dimension, the position of the object is subsequently determined using beamforming and an amplitude monopulse for a plurality of beams in the second dimension. (Wintermantel, paragraph 0108, “[0108] The represented approach for the measurement and/ or estimation of elevation angles can be interpreted also in such a way that into the digital beam formation for the azimuth angle a mono-pulse method for the elevation angle is incorporated (mono-pulse method means that by phase comparison of two offset antennas (groups) an angle is determined). (0109] It should be noted that the periodic vertical offset of the antenna combinations can in principle also be embodied with a higher period length P than 2. As a result of an object outside of the horizontal plane then in general P power peaks with a respective distance N/P arise in the spectrum, wherein N is the DFT-length of the digital beam formation; from the values of these power peaks again the elevation angle can be determined, wherein now even a separation capability of objects via the elevation angle will be possible. By such an approach two digital beam formations (for azimuth and elevation) are superimposed in a DFT.”; that beamforming can be used in the azimuth and elevation to determine position of an object; that multiple beamforms and monopulse processing are used to determine the Az/El of an object).
Regarding claim 15, Wintermantel teaches:
(Currently Amended) The method as claimed in claim 11, wherein when the rows of receiving antennas of the receiving antenna array are arranged in accordance with a curve function, (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2;”; that the multiple RX antenna phase centers are linearly and equally spaced in the up/down to determine the first dimension; that the RX antennas are offset in the vertical to determine the second dimension. Note: Applicant’s specification defines a “curve” as a first dimension, or a line).
the position of the object is subsequently determined using two-dimensional beamforming on the basis of phase centers of the rows of receiving antennas of the receiver circuit. (Wintermantel, figure 13, paragraph 0094-0095, “[0095] In order to be able to measure and/or estimate the elevation angle, the relative phase centers of the antenna combinations must have a different vertical position. … In the antenna assembly according to FIG. 13 now considered as an example the two receiver antennas RX1 and RX3 are offset downward by s=.lambda./2 in relation to the other two receiver antennas RX0 and RX2; (0096] In FIG. 14 in horizontal projection (i.e. board 13.1 seen from the side) the phase centers of the antennas as well as the beam paths to a far away object resting relative to the sensor with an azimuth angle a.sub.Az=0 and an elevation angle a a.sub.El>0… wherein r.sub.RP is the path length from a reference point RP on the antenna plate to the object, b is the vertical distance between the reference point and the transmitter antennas, c is the vertical offset between transmitter antennas and the two upper receiver antennas”; that the multiple RX antenna phase centers are linearly and equally spaced in the up/down to determine the first dimension; that the RX antennas are offset in the vertical to determine the second dimension, that the RX antennas in figure 13 are arranged in a sawtooth (i.e. non-regular) in two dimensions; that the two dimensional array can determine the position of the object using the beamforming and the different rows of receivers in 2D).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wintermantel in view of Rigg, et al, U. S. Patent 4,980,691 (“Rigg”).
Regarding claim 4, Wintermantel teaches (Currently Amended) The device as claimed in claim 1.
Wintermantel does not explicitly teach 1, wherein a minimum number of discrete positions N.sub.Pos,2D in the second dimension is defined by a number of rows of receiving antennas N.sub.RxANT in accordance with N.sub.Pos,2D.greater than/equal to..squareroot.N.sub.RxANT ..
Rigg teaches 1</u>, wherein a minimum number of discrete positions N.sub.Pos,2D in the second dimension is defined by a number of rows of receiving antennas N.sub.RxANT in accordance with N.sub.Pos,2D.greater than/equal to..squareroot.N.sub.RxANT . (Rigg, figure 1A, column 7, lines 11-31, “Referring once again to FIG. 1A, array 12 is operatively subdivided into plural sub-arrays 34. In the preferred embodiment, sub-arrays 34 are each rectangular (e.g., they may each contain the same number of RF blocks 14 in each row and in each column so that a “square” of adjacent elements is defined)--and all sub-arrays have the same number of elements. For example, suppose array 12 has 64.times.64 elements for a total of 4096 elements (RF blocks 14). This array 12 can be subdivided into 64 sub arrays 34 each of which comprise an 8.times.8 array (64) of RF blocks 14.”; that an radar antenna can have 64 x 64 elements, with an equal number of rows and columns; that all arrays can be square; that the number of rows of receiving elements in a square array is equal to the square root of the number of receiving elements; that the array contains 64 blocks of 8 x 8 arrays that are squarely arranged, each with its own phase center).
In view of the teachings of Rigg it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rigg to Wintermantel at the time the application was filed in order to provide an electronically steerable, multi-element antenna array to detect objects (abstract, column 1, lines 35-67).
Wintermantel teaches (Currently Amended) The device as claimed in claim 1.
Wintermantel does not explicitly teach  wherein a number of rows of receiving antennas is N.sub.RxANT .greater than/equal to. 4..
Rigg teaches </u> wherein a number of rows of receiving antennas is N.sub.RxANT .greater than/equal to. 4. (Rigg, figure 1A, column 7, lines 11-31, “Referring once again to FIG. 1A, array 12 is operatively subdivided into plural sub-arrays 34. In the preferred embodiment, sub-arrays 34 are each rectangular (e.g., they may each contain the same number of RF blocks 14 in each row and in each column so that a “square” of adjacent elements is defined)--and all sub-arrays have the same number of elements. For example, suppose array 12 has 64.times.64 elements for a total of 4096 elements (RF blocks 14). This array 12 can be subdivided into 64 sub arrays 34 each of which comprise an 8.times.8 array (64) of RF blocks 14.”; that an radar antenna can have 64 x 64 elements, with an equal number of rows and columns; that all arrays can be square; that the number of rows of receiving elements in a square array is equal to the square root of the number of receiving elements; that the array contains 64 blocks of 8 x 8 arrays that are squarely arranged, each with its own phase center).
In view of the teachings of Rigg it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rigg to Wintermantel at the time the application was filed in order to provide an electronically steerable, multi-element antenna array to detect objects (abstract, column 1, lines 35-67).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wintermantel, as modified by Rigg, in view of Ranney, et al, U. S. Patent Application Publication 20150061926 (“Ranney”).
Wintermantel, as modified by Rigg, teaches (Currently Amended) The device as claimed in claim 4.
Wintermantel, as modified by Rigg, does not explicitly teach wherein a minimum number of discrete positions in the second dimension is greater than or equal to 3 and the arrangement of the rows of receiving antennas is defined by a random function..
Ranney teaches wherein a minimum number of discrete positions in the second dimension is greater than or equal to 3 and the arrangement of the rows of receiving antennas is defined by a random function. (Ranney, figure 3 & 4, paragraph 0048, “[0048] The data/collection may be sporadic or that a radar can consist of at least 12 rows of receiving elements; that the elements can be sparsely, sporadically, and randomly chosen to reduce processing).
In view of the teachings of Ranney it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ranney to Rigg and Wintermantel at the time the application was filed in order to that a radar can form an image using different virtual arrays of a radar and that randomly configured receiving arrays can reduce sidelobe characteristics of a radar processing (paragraph 0002-0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/Donald HB Braswell/             Examiner, Art Unit 3648